Case 3:19-cv-04753-AET-TJB Document 1-10 Filed 02/05/19 Page 1 of 3 PageID: 140



                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


  Defense Distributed,                      Civil Action No. _______________
  Second Amendment Foundation, Inc.,
  Firearms Policy Coalition, Inc.,
  Firearms Policy Foundation,
  Calguns Foundation,
  California Association of Federal
  Firearms Licensees, and
  Brandon Combs,
                     Plaintiffs,

                    v.

  Gurbir Grewal, Attorney General of the
  State of New Jersey,
                    Defendant.



                    PLAINTIFFS’ PROPOSED ORDER
                 GRANTING PRELIMINARY INJUNCTION



  BECK REDDEN LLP                          HARTMAN & WINNICKI, P.C.
  Chad Flores*                             Daniel L. Schmutter
  cflores@beckredden.com                   dschmutter@hartmanwinnicki.com
  Daniel Hammond*                          74 Passaic Street
  dhammond@beckredden.com                  Ridgewood, New Jersey 07450
  Hannah Roblyer*                          (201) 967-8040
  hroblyer@beckredden.com
  1221 McKinney Street, Suite 4500
  Houston, Texas 77010
  (713) 951-3700

  *Pro hac vice motions to be filed

                              Counsel for Plaintiffs
Case 3:19-cv-04753-AET-TJB Document 1-10 Filed 02/05/19 Page 2 of 3 PageID: 141



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


  Defense Distributed,                         Civil Action No. _______________
  Second Amendment Foundation, Inc.,
  Firearms Policy Coalition, Inc.,
  Firearms Policy Foundation,
  Calguns Foundation,
  California Association of Federal
  Firearms Licensees, and
  Brandon Combs,
                     Plaintiffs,

                      v.

  Gurbir Grewal, Attorney General of the
  State of New Jersey,
                    Defendant.



              ORDER GRANTING PRELIMINARY INJUNCTION

          This matter having been presented to the Court upon the application of

 Plaintiffs, by and through their counsel, Hartman & Winnicki, P.C. and Beck Redden

 LLP (pro hac vice to be filed), for a preliminary injunction pursuant to Federal Rule

 Civil Procedure 65; and the Court having considered the verified complaint, the

 affidavits and other evidence, the brief in support of Plaintiff’s motion, and the

 arguments of counsel; the Court has determined that Plaintiffs are very likely to

 succeed on the merits of their claims, that Plaintiffs will suffer irreparable harm

 without immediate injunctive relief, that the balance of harms weighs heavily in

 Plaintiffs’ favor, that granting this relief is in the public interest, and that Plaintiffs
Case 3:19-cv-04753-AET-TJB Document 1-10 Filed 02/05/19 Page 3 of 3 PageID: 142



 application for a preliminary injunction should be granted. Therefore, on this ___

 day of _________ 2019, the Court GRANTS the motion and ORDERS as follows:

 1.    New Jersey Attorney General Gurbir Grewal is enjoined from enforcing New

       Jersey Statute 2C:39-9(l)(2) against Plaintiffs.

 2.    New Jersey Attorney General Gurbir Grewal is enjoined from directing the

       Plaintiffs to cease and desist publishing computer files with digital firearms

       information.

 3.    New Jersey Attorney General Gurbir Grewal is enjoined from directing

       Plaintiffs’ communication service providers to cease and desist publishing

       Plaintiffs’ computer files with digital firearms information.

 4.    This order applies against anyone that both receives actual notice of it by

       personal service or otherwise and is either (1) an officer, agent, servant,

       employee, or attorney of New Jersey Attorney General Gurbir Grewal, or (2)

       in active concert or participation with Attorney General Gurbir Grewal. No

       security is required.

 5.    This order takes effect immediately and shall remain in effect for the pendency

       of this litigation or until further action from this Court.



 Dated: ________________                               _________________________
                                                       United States District Judge
